          Case 1:21-cr-00041-CJN Document 50 Filed 04/09/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES                                      :
                                                   :
 v.                                                :
                                                   :          Crim. No. 21-MJ-0041(CJN)
MICHAEL CURZIO,                                    :
                                                   :
       Defendant.                                  :


                         DEFENDANT’S MOTION FOR
               RECONSIDERATION OF PRETRIAL DETENTION ORDER

               Defendant Michael Curzio (“Curzio”), by and though undersigned counsel,

hereby respectfully moves this Honorable Court, pursuant to the Federal Rules of Criminal

Procedure, 18 U.S.C. § 3141 et seq. and United States v. Munchel to reconsider its Order of

detention and to release Mr. Curzio under the supervision of the Pretrial Services Agency. As

grounds for this motion Mr. Curzio states as follows:

               On March 9, 2021, this Court held a hearing on Mr. Curzio’s request for release

pending trial. At the conclusion of the hearing, this court denied the request for release on

conditions. In rendering its decision, the Court noted that although Mr. Curzio himself did not

engage in violence at the Capitol, the group of which Mr. Curzio was a part was violent towards

police. The court also considered Mr. Curzio’s prior record as an indicia of dangerousness. The

Court’s decision focused on Mr. Curzio’s alleged dangerousness were he to be released.

               Subsequent to the hearing and the court’s ruling in this matter, the United States

Court of Appeals for the District of Columbia Circuit issued an opinion in United States v.

Munchel, providing significant guidance for the District Courts in its analysis of pretrial

detention decisions particularly as it relates to the hundreds of defendants arrested in relation to
          Case 1:21-cr-00041-CJN Document 50 Filed 04/09/21 Page 2 of 4




the events of January 6, 2021 at the United States Capitol Building. See United States v.

Munchel, No. 21-3010 (D.C. Cir. March 26, 2021).

               In Munchel, the defendant had participated in the activities of January 6th at the

United States Capitol in a much more significant manner than Mr. Curzio. Munchel, along with

his co-defendant/mother, rallied at the Capitol wearing military-style tactical gear. Prior to

entering the building, they are heard in recordings discussing their desire to enter the building

and their need to leave their weapons outside. Upon entry, Munchel acquired zip ties, entered the

House chamber, and discussed a desire to take the Speaker’s gavel. Further, Munchel and his

co-defendant both gave statements to media in the following days indicating a lack of remorse

for their actions and their potential desire to act in a similar manner moving forward. In making

its determination on dangerousness, the District Court stated that “Munchel’s alleged conduct

indicates that he is willing to use force to promote his political ends,” and that “[s]uch conduct

poses a clear risk to the community.” United States v. Munchel, No. 1:21-CR-118-RCL, 2021

WL 620236 at *6 (D.D.C. Feb. 17, 2021).

               However, the D.C. Circuit found that the trial court “did not explain how it

reached that conclusion notwithstanding the countervailing finding that ‘the record contains no

evidence indicating that, while inside the Capitol, Munchel or [his co- defendant] vandalized any

property or physically harmed any person’... and the absence of any record evidence that either

Munchel or [his co- defendant] committed any violence on January 6.” Munchel, No. 21-3010 at

*18. The D.C. Circuit continued, “[i]n our view, those who actually assaulted police officers and

broke through windows, doors, and barricades, and those who aided, conspired with, planned, or

coordinated such actions, are in a different category of dangerousness than those who cheered on

the violence or entered the Capitol after others cleared the way.” Id. at 19.




                                                  2
          Case 1:21-cr-00041-CJN Document 50 Filed 04/09/21 Page 3 of 4




               The D.C. Circuit also found that the trial court failed to consider, but should have

considered, the unique circumstances and large crowds that made the actions of the defendants

possible on January 6. Id. Without those unique circumstances, the alleged conduct of defendants

would not have been possible and are therefore unlikely to pose a threat of reoccurring in the

future.

               When rendering its order on bond in the instant case, this court did not have the

benefit of the guiding factors from Munchel to aid its consideration. Additionally, the court now

has the benefit of comparing Mr. Curzio’s alleged involvement and perceived dangerousness in

comparison to other January 6 defendants to guide its decision. Given the newly enunciated

considerations from the Munchel decision, it is necessary for the court to reconsider its bond

decision for appropriate evaluation of the Munchel factors.

               WHEREFORE for the foregoing reasons and any others that may appear to the

Court, Mr. Curzio respectfully requests that he be released pending trial in this matter subject to

the conditions set forth above.

Dated: Washington, DC
       April 9, 2019                          BALAREZO LAW

                                                     /s/
                                      By:     ____________________________________
                                              A. Eduardo Balarezo, Esq.
                                              D.C. Bar # 462659
                                              400 Seventh Street, NW; Suite 306
                                              Washington, DC 20004
                                              Tel. 202-639-0999
                                              Fax. 202-639-0899

                                              Counsel for Defendant Michael Curzio




                                                 3
          Case 1:21-cr-00041-CJN Document 50 Filed 04/09/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on this 9th day of April 2021, I caused a true and

correct copy of the foregoing Defendant’s Motion for reconsideration of Pre-Trial Detention

Order to be delivered to the parties in this matter via Electronic Case Filing (ECF).


                                                           /s/
                                                     ______________________________
                                                     A. Eduardo Balarezo




                                                 4
